DLD-188                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1426
                                       ___________

                                 CHRISTOPHER RAD,
                                            Appellant

                                             v.

               WARDEN PIKE COUNTY CORRECTIONAL FACILITY
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:21-cv-00030)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 27, 2021

                Before: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

                              (Opinion filed: June 11, 2021)
                                       _________

                                        OPINION*
                                        _________


PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Christopher Rad appeals from the District Court’s order dismissing his petition for

a writ of habeas corpus under 28 U.S.C. § 2241. For the reasons that follow, we will

summarily affirm.

       Following a 2012 jury trial in the United States District Court for the District of

New Jersey, Rad was convicted of several charges relating to his role in a conspiracy

involving the use of spam emails as part of a “pump and dump” stock price manipulation

scheme. Rad was sentenced to 71 months in prison, and we affirmed the judgment. See

United States v. Rad, 559 F. App’x 148 (3d Cir. 2014).

       Rad later filed a 28 U.S.C. § 2255 motion in the sentencing court challenging his

conviction and sentence. The District Court denied the motion, and Rad appealed. While

Rad’s appeal of the denial of his § 2255 motion was pending, we decided another appeal

addressing the immigration consequences of Rad’s convictions. See Rad v. Att’y Gen.,

983 F.3d 651 (3d Cir. 2020) (“Rad II”). After we issued a certificate of appealability in

Rad’s § 2255 appeal, we affirmed. See Rad v. United States, 844 F. App’x 593 (3d Cir.

2021) (per curiam) (“Rad III”). During the appeal in Rad III, Rad filed a motion seeking

to assert a claim that, based on our ruling in Rad II, he had been rendered innocent of one

of his counts of conviction. We noted that we could construe this motion as an

application under 28 U.S.C. §§ 2244 and 2255 for leave to file a second or successive

§ 2255 motion, but declined to do so because Rad’s reliance on Rad II did not qualify for

authorization, see 28 U.S.C. § 2255(h), and because the claim itself lacked merit. See

Rad III, 844 F. App’x at 597 n.7.
                                              2
       In January 2021, Rad filed the § 2241 petition that gave rise to this appeal, raising

the same argument based on Rad II that we rejected in Rad III. The District Court

dismissed the petition for lack of jurisdiction.

       Rad appeals. We have jurisdiction under 28 U.S.C. § 1291.1 Our Clerk advised

the parties that we might act summarily to dispose of the appeal under Third Cir. L.A.R.

27.4 and I.O.P. 10.6.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal. A motion under 28 U.S.C. § 2255, and not a habeas

corpus petition under 28 U.S.C. § 2241, generally is the exclusive means to challenge a

federal sentence. See Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002)

(“Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences[.]”). As noted, Rad already filed a

§ 2255 motion, which was denied by the sentencing court.

       Section 2255(e) of Title 28, also known as the “savings clause,” provides,

however, that an application for a writ of habeas corpus may proceed if “it . . . appears

that the remedy by [§ 2255] motion is inadequate or ineffective to test the legality of [a

prisoner’s] detention.” 28 U.S.C. § 2255(e). “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant relief, the one-year statute

of limitations has expired, or the petitioner is unable to meet the stringent gatekeeping


1
 A certificate of appealability is not required to appeal from the denial of a § 2241
petition. See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
                                              3
requirements of the amended § 2255.” Cradle v. United States ex rel. Miner, 290 F.3d

536, 539 (3d Cir. 2002) (per curiam). “It is the inefficacy of the remedy, not the personal

inability to utilize it, that is determinative.” Id. at 538.

       When a federal prisoner attacks the validity of his conviction, he may proceed

under § 2241 only if (1) he asserts a colorable claim of actual innocence on the theory

that “he is being detained for conduct that has subsequently been rendered non-criminal

by an intervening Supreme Court decision,” and (2) he is “otherwise barred from

challenging the legality of the conviction under § 2255.” Cordaro v. United States, 933

F.3d 232, 239 (3d Cir. 2019) (quoting Bruce v. Warden Lewisburg USP, 868 F.3d 170,

180 (3d Cir. 2017)).

       Rad’s claims do not meet this standard. Not only has he failed to show that the

conduct for which he was convicted has been decriminalized by a subsequent Supreme

Court decision, we have specifically noted that the claim he attempted to raise in his

§ 2241 petition is meritless, i.e., the count of conviction in question has not been rendered

non-criminal. Accordingly, for the reasons explained herein, the District Court lacked

jurisdiction over Rad’s § 2241 petition and properly dismissed the petition.




                                                4